Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-18 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to a gain control system which controls the analog gain of an audio signal using digital gain estimation and on the basis of the detection of the presence and, subsequently, the absence of voice in the audio signal. The claim limitation pertaining to “a gain controller configured to, in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjust an analogue gain applied to the audio signal in dependence on the determined digital gain” is not explicitly taught by the prior art of record. Lesso teaches an application relating to digital to analog conversion circuits having dynamic gain control. Lesso describes that an analog gain is adjusted based on a low level detection and a digital envelope tracker (p. 0084-0086). Although Lesso does mention the use of voice activity detection in p. 0084, Lesso fails to disclose that in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjust an analogue gain applied to the audio signal in dependence on the determined digital gain. Further reference Sorqvist discloses an adaptive gain controller that adjusts the analog gain applied to a microphone output signal based on measurements of the microphone output signal and on measurements of a loudspeaker input signal. The examiner agrees with applicant’s argument presented in the Remarks dated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHEMOND DORVIL whose telephone number is (571)272-7602.  The examiner can normally be reached on 8:30 - 5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658